Citation Nr: 1109222	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for a bilateral eye disability.

3. Entitlement to service connection for hypertensive vascular disease.

4. Entitlement to service connection for cataracts.

5. Entitlement to service connection for occlusal erosion secondary to gastroesophageal reflux disease (GERD).

6. Entitlement to an initial disability rating higher than 10 percent for GERD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1980 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for left ear hearing loss and bilateral eye condition and granted service connection for GERD and assigned a noncompensable (0 percent) disability rating effective May 2006.  The disability rating for GERD was later increased to 10 percent by a determination issued in June 2007.  The Veteran continued his appeal of the assigned rating.

Also on appeal is a November 2007 rating decision by the Seattle, Washington RO which denied service connection for hypertension, cataracts, and occlusal wear, to include as secondary to GERD.

In December 2010, the Veteran appeared at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.  The Veteran submitted medical evidence at the hearing  along with a waiver of RO consideration of that evidence.  

The issues of entitlement to service connection for left ear hearing loss, bilateral eye condition, and cataracts are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest in service, was not manifest to a compensable degree within a year of discharge, and is not related to service.

2.  The claimed dental disability, occlusal wear secondary to service-connected GERD, is not caused by trauma or a disease such as osteomyelitis.

3.  Throughout the appeals period, the Veteran's GERD has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by shoulder pain and productive of impairment of health.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service; such incurrence or aggravation is not presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Entitlement to service connection for a dental disability, occlusal wear secondary to GERD, is not warranted.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161, 17.164 (2010). 

3.  The criteria for a 30 percent disability rating for GERD have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by letters, dated in March 2006, May 2007, August 2007, and March 2009.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

In regards to the claim for an increased initial rating for GERD, the Board notes that the Veteran was provided specific notice on the claim for an increased initial rating in March 2009.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

When conducting a hearing, a hearing officer must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veteran was informed of the bases for the RO denial of his claims, the Veteran's symptomatology and contentions were discussed in detail, and testimony concerning his level of impairment was elicited.  The Veteran verified that all private records had been submitted.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA treatment records, and private dental treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

In addition, the Veteran was afforded an adequate VA examination in March 2009 to evaluate his service-connected GERD.  This examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Veteran has not been provided an examination for his dental condition or his hypertension.  VA should obtain an examination or opinion to make a decision regarding a claim for disability benefits when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c) (2010).  

In this case, as will be addressed below, while there are a few elevated blood pressure readings in service, hypertension was not found to be present in service, or until well after service.  In essence, there is no in-service disease or injury that may be related to a current diagnosis of hypertension.  Moreover, there is no in-service dental disease or injury.  As such, a medical opinion is not necessary regarding either claim.

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  For hypertension to be considered manifested to a compensable degree, the evidence must show diastolic pressure of predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Facts and Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the appellant/Veteran.

The Veteran's service treatment records do not contain a diagnosis of or treatment for hypertension.  Blood pressure readings taken between May 1999 included some which meet the definition of high blood pressure in 38 C.F.R. § 4.104; specifically, the readings for May 1999 were 132/90, those in March 2003 were 144/92, in May 2005 128/92, and in January 2006 138/90.  However, such readings were not predominant during that time period and other readings showed diastolic pressures below 90.  

Thus, although some diastolic readings over 90 were shown in service, the record does not indicate that the Veteran had persistent, elevated blood pressure in service.  Based on the service treatment records alone, hypertension was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

As the service treatment records do document a few elevated diastolic readings over 90, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify hypertension and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, where there were only four diastolic readings over 90 within a seven year period, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  Also as hypertension was first diagnosed after service, 38 C.F.R. § 3.303(d) applies.

The record shows that after service separation, the Veteran's blood pressure readings were as follows:  December 2006 readings of 145/86 and 138/79; January 2007 reading of 156/89; March 2007 readings of 159/84 and 138/78; April 2007 reading of 163/89; May 2007 reading of 136/85; and June 2007 reading of 136/79.  At the time of the April 2007 reading, showing a systolic pressure over 163, hypertension was diagnosed and the Veteran was prescribed anti-hypertensive medication.  Treatment records subsequent to service do not show that the Veteran exhibited diastolic readings of predominantly 100 or more, or systolic readings of predominantly 160 or more.  Therefore, the specific criteria for entitlement to service connection on a presumptive basis, for a chronic condition manifested to a compensable degree within one year of service separation, are not met.  Service connection under 38 C.F.R. §§ 3.307, 3.309, is not warranted.

There is no medical opinion that purports to relate the Veteran's hypertension to active service.  Establishing the etiology of hypertension is not a matter capable of lay observation, but requires medical knowledge, which the Veteran does not possess.  The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  38 U.S.C.A. § 5107.

Service Connection for Dental Disability

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions and, therefore, they may not be service connected except for the purpose of establishing entitlement to VA outpatient dental treatment as provided in 38 C.F.R. § 17.161. 38 C.F.R. § 3.381(a).  In other words, in general, replaceable missing teeth and periodontal disease are not considered disabilities for purposes of VA compensation.

The exceptions to the general rule are listed under 38 C.F.R. § 4.150, Diagnostic Codes 9900 through 9916.  Specifically, under Diagnostic Code 9913, which governs ratings of "loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity," certain missing teeth may be compensable for disability rating purposes. 38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings for missing teeth "apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id.

The Veteran asserts that he is entitled to service connection for a dental disability, specifically occlusal wear, which is the result of acid erosion caused by the symptoms of his service-connected GERD.  The Veteran's service treatment records show that this problem began before service separation and current private dental treatment records show that it continues today.  

The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth," see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease. See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

There is no allegation of dental trauma as defined under VA law and regulations.  There is no evidence that the Veteran has ever been diagnosed with a bone disease such as osteomyelitis.  Thus, the Veteran does not have a Class I or Class II (a) service-connectable dental disorder.  As such, he is eligible for service connection for replaceable missing teeth for outpatient dental treatment purposes only.  A claim for service connection is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).

In this case, as noted in the February 2009 statement of the case, a claim of entitlement to service connection for treatment purposes was referred to the local VA Medical Center and treatment was provided.  The Veteran does not contend otherwise.  Accordingly, there would appear to be no further question regarding service connection for treatment purposes.  

In short, without evidence that the Veteran suffered tooth loss due to trauma or some disease such as osteomyelitis, service connection for compensation purposes is not warranted.  As such, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


Principles of Evaluative Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

The Veteran's GERD is rated according to the analogous condition of hiatal hernia under Diagnostic Code 7346.

Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health is assigned a 60 percent rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health is assigned a 30 percent rating.  Where there are two or more of the symptoms for the 30 percent evaluation, but of less severity, a 10 percent rating is assigned.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Facts

On November 2005 VA general medical examination, the Veteran reported symptoms of GERD for the past 7 years, such as bad breath, teeth deterioration, difficulty swallowing, pain above the stomach, arm pain, passing black colored blood in stool, heartburn, pain behind the breastbone, reflux, and regurgitation of stomach contents.  These symptoms occurred daily and he took Zantac in an effort to control them.  On physical examination, there was tenderness in the epigastrium.  The examiner diagnosed GERD with a primary subjective symptom of heartburn and a primary objective symptom of requiring medication to control symptoms.  The examiner specifically stated that the disability did not result in significant anemia or malnutrition.

On the Notice of Disagreement filed in November 2006, the Veteran asserted that he should be granted a higher disability rating because he was on medication even more powerful than Zantac to control his symptoms.  He stated that he awakened every morning with problems with his breath due to acid reflux and his teeth were being eaten away by the regurgitated stomach acid.

A November 2007 dental examination to determine entitlement to treatment noted severe occlusal wear, with the enamel worn through to the dentin resulting in cupping.  Previous tooth restoration had been performed and additional treatment was necessary.

On April 2009 VA examination, the Veteran reported a diagnosis of GERD existing for 15 years.  The examiner noted that the condition did not affect the Veteran's general body health or body weight.  The Veteran reported symptoms of dysphagia, heartburn, and epigastric pain, but no scapular pain, arm pain, hematemesis, passing of black-tarry stools, reflux and regurgitation of stomach contents, nausea, or vomiting.  He reported that acid reflux was most prevalent after eating, and he took Prevacid for his symptoms.  He complained that reflux was deteriorating his teeth.  On physical examination, no striae on the abdominal wall, distension of superficial veins, ostomy, tenderness to palpation, splenomegaly, ascites, liver enlargement, or aortic aneurysm were noted.  The complete blood count was within normal limits.  There was no resulting significant anemia or findings of malnutrition.

A December 2010 letter from the Veteran's private dentist noted concern about loss of tooth structure and altered mastication abilities.  All of the Veteran's teeth were affected, with the most serious problems being in his back teeth with a generalized loss of occlusion or chewing surface and erosive pitting.  The provider noted that the maintenance of a stable occlusal or chewing surface allows for proper mastication of food, which in turn reduces the occurrence of acid reflux.  In addition, it was noted that long-term acid reflux increased the likelihood of esophageal cancer and achalasia or food entrapment in the esophagus.  The dentist noted that crowns were required in order restore full chewing efficacy and better overall health for the Veteran.

At the December 2010 hearing, the Veteran testified that he experienced reflux and regurgitation constantly, especially right after he ate or when he was asleep in bed.  This caused him some problems with the CPAP machine he wore for his service-connected sleep apnea, particularly because the foul smell tended to linger in the mask.  He testified that he experienced shoulder pain from his GERD, as well as the dental problem of occlusal wear which had begun in service.  The acidity of the fluid regurgitated was causing his back teeth to deteriorate to the point where crowns were required.  The Veteran's wife testified that the pillow cases and the mattress on his side of the bed were pretty much ruined because of the acid reflux and the fluids he regurgitated in the night.
 
Analysis

Based on the evidence set forth above, the Board finds that a 30 percent disability rating for GERD is warranted.  The Veteran's testimony and the findings on the initial VA examination show that, in addition to constant epigastric distress with dysphagia, pyrosis, and regurgitation, the Veteran's disability is manifested by shoulder pain and erosion of his back teeth.  Given the evidence provided by the Veteran's private dentist regarding the deleterious health effects of this acid erosion, the Board finds that the occlusal wear of the Veteran's teeth more nearly approximates the requirement of considerable impairment of health under the applicable diagnostic criteria

Inasmuch as the criteria for a 30 percent rating are met on a "more nearly approximated" basis, the criteria for a still higher, 60 percent, disability rating are not met or more nearly approximated.  Specifically, vomiting, material weight loss, and anemia are not shown, and a severe impairment of health as a result of GERD is not reflected in the medical evidence.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of constant epigastric distress, dysphagia, pyrosis, regurgitation, shoulder pain, and considerable impairment of health.  The criteria also provide for higher ratings for more severe symptoms.  As such, the disability pictures are contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for hypertension is denied.

Service connection for a dental disability, occlusal wear secondary to GERD, is denied.

A 30 percent disability rating for GERD is granted, subject to the laws and provisions governing the award of monetary benefits.


REMAND

The Veteran seeks service connection for hearing loss in his left ear.  The Board notes that service connection for hearing loss in the right ear and tinnitus as a result of noise exposure in service has been granted.  Service connection for the left ear was denied because, although decreased hearing was shown in the left ear on VA examination, it was not of sufficient severity to qualify as a hearing loss disability under the VA definition in 38 C.F.R. § 3.385.  At the December 2010 Video Conference hearing, the Veteran testified that his hearing difficulties have worsened since his most recent VA examination in 2005.  As such, there is a good probability that his left ear now meets the regulatory standard for service connection to be granted, and a remand for additional examination and testing is in order.

The Veteran also seeks service connection for both a bilateral eye condition and cataracts.  The Board notes that the Veteran underwent frequent eye examinations in service and was afforded a contract examination in December 2005, both of which reflected a history of ulcers in the eyes and distorted or blurry vision, with difficulty focusing.  The Board also notes that the Veteran is service connected for multiple sclerosis and that manifestations of this disease can include eye problems such as blurry vision.  In addition, the Veteran's representative at the hearing raised the question of whether the Veteran's eye condition and/or cataracts could be related to or aggravated by his multiple sclerosis.  As it does not appear that this question has been addressed in any of the prior VA examinations, an additional examination is warranted at this time.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA audiological examination to determine whether the hearing difficulties in the left ear now meet the regulatory requirements for service connection contained in 38 C.F.R. § 3.385.  If so, the examiner is asked to offer an opinion as to whether it is at least as likely as not that his current left ear hearing loss disability was incurred in or aggravated by his military service, to include noise exposure therein.  The examiner is advised that service connection has been granted for right ear hearing loss disability and tinnitus, based on a history of noise exposure in service.  The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

2.  Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not that his current vision problems, to include blurry vision, difficulty focusing, and cataracts are the result of or are aggravated by his service-connected multiple sclerosis.  The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

3. On completion of the foregoing, the claims should be re-adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


